PER CURIAM.
Anthony Finerson pleaded guilty to stealing offenses. The trial court imposed five-year sentences on December 28, 1987. On that same date, the court imposed a one-year sentence for forgery. Finerson was delivered to the department of corrections. The sentences were subject to review within 120 days after such delivery.1 The trial court reviewed Finerson’s sentences, and he was placed on probation on April 15,1988.
Finerson violated probation. His probation was revoked on July 25, 1989. The written judgments for the revocation hearing state that the previously imposed five-year sentences for the stealing offenses were to be executed. :
Finerson contends he was orally sentenced to one year for the stealing offenses at the sentencing following the probation revocation. He filed a nunc pro tunc motion under Rule 29.12(c) to correct the sentences to conform to this allegation. The trial court denied relief, and he appeals. He also contends that sections 559.036 and 557.011, RSMo 1986, are unconstitutional because they fail to protect a probationer from an arbitrary imposition or execution of sentence when probation is revoked. This Court has jurisdiction. Mo. Const art. V, sec. 3.
No error of law appears. The judgment is affirmed pursuant to Rule 84.16(b).2
WHITE, C.J., WOLFF, STITH, PRICE, TEITELMAN and LIMBAUGH, JJ., concur.
RUSSELL, J., not participating.

. See section 217.775, RSMo 1986.


. Because of the disposition of the appeal, Finerson’s motions to compel are overruled.